                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



ANTOINE TERRELL HENDERSON,             )
                                       )
                       Plaintiff,      )
                                       )
                v.                     )           1:20CV44
                                       )
QSR HOSPITALITY LLC,                   )
                                       )
                       Defendant.      )


                 MEMORANDUM OPINION, ORDER, AND
        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application

for Leave to Proceed In Forma Pauperis (Docket Entry 1), filed in

conjunction with Plaintiff’s pro se Complaint (Docket Entry 2).

The Court will grant Plaintiff’s Application (Docket Entry 1) for

the limited purpose of recommending dismissal of this action.

                           LEGAL BACKGROUND

     “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts ‘solely

because his [or her] poverty makes it impossible for him [or her]

to pay or secure the costs.’”     Nasim v. Warden, Md. House of Corr.,

64 F.3d 951, 953 (4th Cir. 1995) (en banc) (quoting Adkins v. E.I.

DuPont de Nemours & Co., 335 U.S. 331, 342 (1948)).           “Dispensing

with filing fees, however, [is] not without its problems.         Parties

proceeding under the statute d[o] not face the same financial

constraints as ordinary litigants . . . [and thus] d[o] not need to




     Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 1 of 7
balance the prospects of successfully obtaining relief against the

administrative costs of bringing suit.”                Nagy v. Federal Med. Ctr.

Butner, 376 F.3d 252, 255 (4th Cir. 2004).

     To    address    this   concern,       the   in    forma    pauperis   statute

provides, in relevant part, that “the court shall dismiss the case

at any time if the court determines that – . . . (B) the action

. . . fails to state a claim on which relief may be granted

. . . .”    28 U.S.C. § 1915(e)(2).           A complaint falls short under

this standard when it does not “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis

added) (internal citations omitted) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).                    Moreover, this standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”    Id.     In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.                Threadbare recitals of the

elements of    a     cause   of   action,    supported      by    mere   conclusory

statements, do not suffice.”         Id.1


     1
      Although the Supreme Court has reiterated that “[a] document
filed pro se is to be liberally construed and a pro se complaint,
however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers,” Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotation
marks omitted), the United States Court of Appeals for the Fourth
Circuit has “not read Erickson to undermine Twombly’s requirement
that a pleading contain more than labels and conclusions,”
Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008)

                                        2




     Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 2 of 7
                               DISCUSSION

     Plaintiff’s Complaint names “QSR Hospitality LLC” as the sole

Defendant.     (Docket Entry 2 at 1-2.)      It asserts that Defendant

retaliated against Plaintiff for “continuously documenting health

[and] hazard concerns that were being swept under the rug by upper

management.”    (Id. at 4.)2      The Complaint further alleges that

“the events giving rise to [Plaintiff’s] claim occur[red] at his

“workplace[,] Church’s Chicken[,] QSR Hospitality.”         (Id.)       Based

upon the allegations of retaliation in the workplace, the Complaint

may seek to invoke Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq. (“Title VII”).         See generally Martin v.

Gentile, 849 F.2d 863, 868 (4th Cir. 1988) (explaining that courts

must “construe [pro se complaints] liberally to assert any and all

legal claims that its factual allegations can fairly be thought to

support” (citing Haines v. Kerner, 404 U.S. 519 (1972))). However,




(internal quotation marks omitted) (applying Twombly in dismissing
pro se complaint); accord Atherton v. District of Columbia Off. of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (quoting Erickson, 551 U.S.
at 94, and Iqbal, 556 U.S. at 679, respectively)).
     2
       For legibility reasons, this Memorandum Opinion                  omits
varying-sized font in all quotations from the Complaint.

                                    3




     Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 3 of 7
as explained below, the Complaint fails to plead a viable Title VII

retaliation claim.3

      As   factual   matter   supporting   the   retaliation   claim,    the

Complaint offers the following:

      1) Plaintiff “was continuously documenting health [and] hazard

concerns that were being swept under the rug by upper management,”

such as the “hand sink plumbing backing up [with] waste and other

employees refusing to throw out expired product” (Docket Entry 2 at

4);

      2) Defendant previously “promised [Plaintiff] an assistant

manager position and [he] subsequently did[ not] receive it” (id.);

      3) Plaintiff was “verbally instructed to shut down the store

[by] the store [general manager] . . .;” however, Plaintiff “was

terminated for shutting down the store” (id.); and

      4) “[t]his is further proof of retaliation for not skipping

documentation process on the restaurant” (id.).




      3
       The Complaint does not indicate its basis for jurisdiction.
(See generally Docket Entry 2 at 1-6.)     Although the Complaint
identifies Plaintiff as a citizen of North Carolina and Defendant
as either a citizen of or incorporated in Texas (see id. at 2), it
does not purport to rely on diversity jurisdiction. Morever, the
Complaint seeks intervention by “the [f]ederal [g]overnment” (id.
at 5), and refers to “federal protected classes” (id.).      Under
these circumstances, the Court should construe the Complaint as
attempting to raise a federal claim. Alternatively, to the extent
the Complaint attempts to allege any state law claims, the Court
should dismiss without prejudice any such claims because the
Complaint does not adequately identify a basis in state law.

                                     4




      Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 4 of 7
      The Complaint requests for “the [f]ederal [g]overnment to look

over [Plaintiff’s] documentation, over a [one] year span of the

health   violation,     [and   to]   force   [Defendant]     to   admit   and

understand how they violated [his] rights as an employee . . . .”

(Id. at 5.)        The Complaint further requests (i) “an amount of

$134,000 for loss of . . . income and embarrassment for being

terminated for engaging in protected activity,” citing in support

that, “$36,000 is [the] yearly average assistant manager salary,”

(ii) “$50,000 for [Defendant’s] disregard of federal[ly] protected

classes,” and (iii) “$50,000 for pain[,] suffering, moving, travel

[while] looking for work[,] and harassment by [an individual] at

[Plaintiff’s] new job that caused [Plaintiff’s] boss to not promote

him immediately.”      (Id.)

      Title VII prohibits an employer from retaliating against an

employee because said employee “has opposed any practice made an

unlawful employment practice by [Title VII], or because [the

employee] has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing under

[Title VII].”      42 U.S.C. § 2000e–3(a).    The Complaint alleges that

Plaintiff failed to receive a promotion and subsequently lost his

job   after   he   “continuously     document[ed]   health    [and]   hazard

concerns that were being swept under the rug by upper management”

(Docket Entry 2 at 4), matters which Title VII does not treat as

protected activity.


                                      5




      Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 5 of 7
     In that regard, Title VII does not create a cause of action

addressing the reporting of health and safety concerns related to

sanitation and food-handling practices in restaurants.         See, e.g.,

Gurish v. Ohio Dep’t of Mental Retardation and Developmental

Disabilities, No. 1:10CV2292, 2012 WL 3649359, at *2 (N.D. Ohio

Aug. 23, 2012) (unpublished) (“[The p]laintiff alleged within his

EEOC charge that he was retaliated against ‘after reporting an

unsafe work environment.’      . . . [The p]laintiff’s actions for

which he   alleges   retaliation    within   his   EEOC   charge   are   not

considered protected activity under Title VII . . . .”); Rodriguez

v. Beechmont Bus Serv. Inc., 173 F. Supp. 2d 139, 150 (S.D.N.Y.

2001) (dismissing Title VII claim for retaliation in response to

cooperation with workplace safety investigation, because “unsafe

working conditions are not made unlawful under Title VII”); Harper

v. Hunter Coll., No. 95 CIV. 10388, 1999 WL 147698, at *3 (S.D.N.Y.

Mar. 15, 1999) (unpublished) (finding that the plaintiff did not

state claim for retaliation for “whistleblowing in connection with

his report of unsafe working conditions” because “whistleblowing

activity of this nature is not protected under Title VII” (internal

quotation marks omitted)).

     In sum, the Complaint does not state a retaliation claim under

Title VII.4



     4
       Nor has research revealed any other federal cause of action
that could apply to the facts alleged in the Complaint.

                                    6




     Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 6 of 7
                               CONCLUSION

     The Complaint, liberally construed to assert a retaliation

claim under Title VII, fails as a matter of law.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that the Complaint, liberally construed as

alleging retaliation under Title VII, be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and that any state claim(s) be dismissed

without prejudice.


                                     /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge
June 22, 2020




                                    7




     Case 1:20-cv-00044-LCB-LPA Document 4 Filed 06/22/20 Page 7 of 7
